DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 10/6/2021. It has been annotated and considered.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  Regarding claims 16-20, the claims are objected to for using lettering (i.e. (a)) in the claims. For consistency and claim clarity, they should be removed from the claims. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is not clear who or what is performing these method steps. Furthermore, the term “the air ejection device” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 200512164 hereinafter ‘164.

Regarding claim 1 (and similarly 16), ‘164 teaches an object determining system (See at least: Fig. 12), comprising:
an air ejection device, configured to eject air;
a distance detecting circuit, configured to detect distances between an electronic device comprising the object determining system and at least one location of an object when the air ejection device ejects air to the object; and
a determining circuit, configured to determine a type of the object according to variations of the distances (See at least: Fig. 12; Background via “However, in the above conventional apparatus (see FIG. 12), the air nozzle 100 for injecting pressurized air to the object to be measured and the laser displacement meter 110 are provided separately, so that the entire measuring apparatus becomes large…There is a problem that the operating point F2 of the nozzle 100 and the focal point F3 of the laser displacement meter are shifted, and the measurement error of the displacement amount becomes large. This measurement error of the displacement amount is noticeable when the object to be measured is a soft material.”; Mode-for invention via “  As a test material, konjac, cherry tomato, and kiwi were used, and impedance measurement was performed using the measuring apparatus of the present invention. Displacement response was measured by applying a jet of air pressure 0.2 (MPa) and time 200 (msec) from the air nozzle 10 to each test material. The mass m, the viscosity c, and the elastic modulus k were calculated by the personal computer 18 assuming that the test material was the model shown in FIG. 10 and 11 show the results of impedance measurement for each of konjac, cherry tomato, and kiwi, and it is possible to identify what the object to be measured is by estimating the hardness.”; Industrial Applicability via “The present invention measures the hardness of plastics, fibers, rubber, pulp, fats and oils, adhesives, ceramics, chemicals, etc. if it is an industrial material, and if it is a fresh food, the hardness of fruits, meat, seafood, etc. In the case of measurement and processed foods, the hardness of noodles, processed cooked rice, retort foods, etc., and in the medical field, the hardness of living body cavities such as the stomach wall or the body surface such as skin and muscle Applicable to.”).

Regarding claim 2, ‘164 teaches wherein the determining circuit determines whether the object is a rigidity type object or a soft type object according to the variations (See at least: Fig. 12; Background via “However, in the above conventional apparatus (see FIG. 12), the air nozzle 100 for injecting pressurized air to the object to be measured and the laser displacement meter 110 are provided separately, so that the entire measuring apparatus becomes large…There is a problem that the operating point F2 of the nozzle 100 and the focal point F3 of the laser displacement meter are shifted, and the measurement error of the displacement amount becomes large. This measurement error of the displacement amount is noticeable when the object to be measured is a soft material.”; Mode-for invention via “  As a test material, konjac, cherry tomato, and kiwi were used, and impedance measurement was performed using the measuring apparatus of the present invention. Displacement response was measured by applying a jet of air pressure 0.2 (MPa) and time 200 (msec) from the air nozzle 10 to each test material. The mass m, the viscosity c, and the elastic modulus k were calculated by the personal computer 18 assuming that the test material was the model shown in FIG. 10 and 11 show the results of impedance measurement for each of konjac, cherry tomato, and kiwi, and it is possible to identify what the object to be measured is by estimating the hardness.”; Industrial Applicability via “The present invention measures the hardness of plastics, fibers, rubber, pulp, fats and oils, adhesives, ceramics, chemicals, etc. if it is an industrial material, and if it is a fresh food, the hardness of fruits, meat, seafood, etc. In the case of measurement and processed foods, the hardness of noodles, processed cooked rice, retort foods, etc., and in the medical field, the hardness of living body cavities such as the stomach wall or the body surface such as skin and muscle Applicable to.”).

Regarding claim 3 (and similarly 17), ‘164 teaches wherein the determining circuit detects a first distance between the electronic device and a first location of the object at a first time point and detects a second distance between the electronic device and the first location at a second time point after the first time point;
wherein the determining circuit determines whether the object is the rigidity type object or the soft type object according to the first distance and the second distance (See at least: Mode-for invention via “  As a test material, konjac, cherry tomato, and kiwi were used, and impedance measurement was performed using the measuring apparatus of the present invention. Displacement response was measured by applying a jet of air pressure 0.2 (MPa) and time 200 (msec) from the air nozzle 10 to each test material.”).

Regarding claim 4 (and similarly 18), ‘164 teaches wherein the determining circuit determines the object is the rigidity type object when a difference between the first distance and the second distance is smaller than a distance threshold, and determines the object is the soft type object when the difference is larger than the distance threshold (See at least: Figs. 10 and 11; Mode-for invention via “  As a test material, konjac, cherry tomato, and kiwi were used, and impedance measurement was performed using the measuring apparatus of the present invention. Displacement response was measured by applying a jet of air pressure 0.2 (MPa) and time 200 (msec) from the air nozzle 10 to each test material.”).

Regarding claim 5 (and similarly 19), ‘164 teaches wherein the determining circuit detects a first distance between the electronic device and a first location of the object and detects a second distance between the electronic device and a second location of the object at a first time point;
wherein the determining circuit detects a third distance between the electronic device and the first location and detects a fourth distance between the electronic device and the second location at a second time point after the first time point;
wherein the determining circuit determines whether the object is the rigidity type object or the soft type object according to the first distance, the second distance, the third distance and the fourth distance (Refer at least to claim 4 for reasoning and rationale. Note: The process taught by ‘164 can be done repeatedly to determine the rigidity of the object, teaching the multiple distances.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘164 in view of Thomas (US 20190239709 hereinafter Thomas). 

Regarding claim 7 (and similarly claim 21), ‘164 teaches 
an object determining system, comprising:
an air ejection device, configured to eject air to an object;
a distance detecting circuit, configured to detect distances between the auto clean machine and different locations of an object when the air ejection device ejects air to the object; and
a determining circuit, configured to determine a type of the object according to variations of the distances (See at least: Fig. 12; Background via “However, in the above conventional apparatus (see FIG. 12), the air nozzle 100 for injecting pressurized air to the object to be measured and the laser displacement meter 110 are provided separately, so that the entire measuring apparatus becomes large…There is a problem that the operating point F2 of the nozzle 100 and the focal point F3 of the laser displacement meter are shifted, and the measurement error of the displacement amount becomes large. This measurement error of the displacement amount is noticeable when the object to be measured is a soft material.”; Mode-for invention via “  As a test material, konjac, cherry tomato, and kiwi were used, and impedance measurement was performed using the measuring apparatus of the present invention. Displacement response was measured by applying a jet of air pressure 0.2 (MPa) and time 200 (msec) from the air nozzle 10 to each test material. The mass m, the viscosity c, and the elastic modulus k were calculated by the personal computer 18 assuming that the test material was the model shown in FIG. 10 and 11 show the results of impedance measurement for each of konjac, cherry tomato, and kiwi, and it is possible to identify what the object to be measured is by estimating the hardness.”; Industrial Applicability via “The present invention measures the hardness of plastics, fibers, rubber, pulp, fats and oils, adhesives, ceramics, chemicals, etc. if it is an industrial material, and if it is a fresh food, the hardness of fruits, meat, seafood, etc. In the case of measurement and processed foods, the hardness of noodles, processed cooked rice, retort foods, etc., and in the medical field, the hardness of living body cavities such as the stomach wall or the body surface such as skin and muscle Applicable to.”);
	but fails to teach an auto clean machine, comprising:
a control circuit, configured to control the auto clean machine according to the type.
	However, Thomas teaches an auto clean machine, comprising:
a control circuit, configured to control the auto clean machine according to the type (See at least: [0047] via “At step 216, the process operates the autonomous vacuum cleaner 10 in the area to be cleaned. The controller 110 can provide instructions to the drive assembly 48 to operate the drive wheels 50, 54 and move the autonomous vacuum cleaner 10. The controller 110 can also utilize the area sensing unit and/or obstacle detection sensors to detect obstacles, and initiate a responsive movement of the autonomous vacuum cleaner 10 to avoid the detected obstacle (e.g., change direction of movement from a linear direction to avoid an obstacle, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘164 in view of ‘Thomas to teach an auto clean machine, comprising: a control circuit, configured to control the auto clean machine according to the type so that the object determining system of ‘164 can be applied to an auto clean system in order to complete a cleaning task without being impeded by obstacles. 

Regarding claim 8, ‘164 teaches wherein the determining circuit determines whether the object is a rigidity type object ora soft type object according to the variations.
(See at least: Fig. 12; Background via “However, in the above conventional apparatus (see FIG. 12), the air nozzle 100 for injecting pressurized air to the object to be measured and the laser displacement meter 110 are provided separately, so that the entire measuring apparatus becomes large…There is a problem that the operating point F2 of the nozzle 100 and the focal point F3 of the laser displacement meter are shifted, and the measurement error of the displacement amount becomes large. This measurement error of the displacement amount is noticeable when the object to be measured is a soft material.”; Mode-for invention via “  As a test material, konjac, cherry tomato, and kiwi were used, and impedance measurement was performed using the measuring apparatus of the present invention. Displacement response was measured by applying a jet of air pressure 0.2 (MPa) and time 200 (msec) from the air nozzle 10 to each test material. The mass m, the viscosity c, and the elastic modulus k were calculated by the personal computer 18 assuming that the test material was the model shown in FIG. 10 and 11 show the results of impedance measurement for each of konjac, cherry tomato, and kiwi, and it is possible to identify what the object to be measured is by estimating the hardness.”; Industrial Applicability via “The present invention measures the hardness of plastics, fibers, rubber, pulp, fats and oils, adhesives, ceramics, chemicals, etc. if it is an industrial material, and if it is a fresh food, the hardness of fruits, meat, seafood, etc. In the case of measurement and processed foods, the hardness of noodles, processed cooked rice, retort foods, etc., and in the medical field, the hardness of living body cavities such as the stomach wall or the body surface such as skin and muscle Applicable to.”).

Regarding claim 10, modified ‘164 teaches wherein the control circuit controls the auto clean machine to bypass the object when the object is determined as the rigidity type object (Refer at least to claim 7 for reasoning and rationale, in particular the citation of Thomas which teaches an auto clean machine that goes around obstacles.).

Regarding claim 11, ‘164 in view of Thomas teaches wherein the determining circuit detects a first distance between the auto clean machine and a first location of the object at a first time point and detects a second distance between the auto clean machine and the first location at a second time point after the first time point;
wherein the determining circuit determines whether the object is the rigidity type object or the soft type object according to variations between the first distance and the distance (Refer at least to claims 3 and 7 for reasoning and rationale).

Regarding claim 12, ‘164 in view of Thomas teaches wherein the determining circuit determines the object is the rigidity type object when a difference between the first distance and the second distance is smaller than a distance threshold, and determines the object is the soft type object when the difference is larger than the distance threshold (Refer at least to claims 4 and 7 for reasoning and rationale).

Regarding claim 13, ‘164 in view of Thomas teaches wherein the determining circuit detects a first distance between the auto clean machine and a first location of the object and detects a second distance between the auto clean machine and a second location of the object at a first time point;
wherein the determining circuit detects a third distance between the auto clean machine and the first location and detects a fourth distance between the auto clean machine and the second location at a second time point after the first time point;
wherein the control circuit determines whether the object is the rigidity type object or the soft type object according to the first distance, the second distance, the third distance and the fourth distance (Refer at least to claims 4 and 7 for reasoning and rationale).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘164 in view of Thomas and further in view of WO2014090901 hereinafter ‘901.

Regarding claim 9, modified ‘164 fails to teach wherein the control circuit controls the auto clean machine to pass through the object when the object is determined as the soft type object.
However, ‘901 teaches wherein the control circuit controls the auto clean machine to pass through the object when the object is determined as the soft type object (See at least: Detailed Description via “for example a bush could be a soft drive through obstacle)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘164 in view of ‘901 to teach wherein the control circuit controls the auto clean machine to pass through the object when the object is determined as the soft type object so that the object determining system of ‘164 can be complete a cleaning task thoroughly by going through soft obstacles that will not impede the progress of the auto clean machine. 

Allowable Subject Matter
Claims 6, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666